Name: Commission Regulation (EEC) No 289/80 of 7 February 1980 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 / 18 Official Journal of the European Communities 8 . 2. 80 COMMISSION REGULATION (EEC) No 289/80 of 7 February 1980 fixing the export refunds on cereals and on wheat or rye flour, groats and meal these quantities were fixed in Regulation No 162/ 67/EEC (4), as amended by Regulation (EEC) No 1607/71 (5); Whereas the world market situation or the specific requirements of certain markets may make it neces ­ sary to vary the refund for certain products according to destination ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ( l ), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation No (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and prices for cereals and cereal products on the world market on the other ; whereas the same article provides that it is also important to ensure equili ­ brium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Commu ­ nity market ; Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Whereas these specific criteria are defined, as far as wheat and rye flour, groats and meal are concerned, in Article 4 of Regulation (EEC) No 2746/75 ; whereas, furthermore , when the refund on these products is being calculated, account must be taken of the quanti ­ ties of cereals required for their manufacture ; whereas HAS ADOPTED THIS REGULATION . Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 8 February 1980 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J ) OJ No L 188 , 26 . 7 . 1979 , p . 1 . } ) OJ No L 281 , 1 . 11 . 1975 , p . 78 . ( «) OJ No 128, 27 . 6. 1967, p. 2574/67 . ( 5 ) OJ No L 168 , 27 . 7 . 1971 , p. 16 . 8 . 2 . 80 Official Journal of the European Communities No L 31 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1980 . For the Commission Finn GUNDELACH Vice-President No L 31 /20 Official Journal of the European Communities 8 . 2. 80 ANNEX to the Commission Regulation of 7 February 1980 fixing the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 A Common wheat and meslin :  for exports to :  Switzerland, Austria and Liechtenstein 50-00  the Iberian peninsula 58-00  other third countries 0 10.01 B Durum wheat  10.02 Rye 35-00 10.03 Barley :  for exports to :  Switzerland, Austria and Liechtenstein 55-00  the Iberian peninsula 63-00  other third countries  10.04 Oats :  for exports to :  Switzerland, Austria and Liechtenstein 45-00  other third countries  10.05 B Maize, other than hybrid maize for sowing  10.07 C Grain sorghum  ex 11.01 A Wheat flour :  of an ash content of 0 to 520 :  for exports to the USSR 60-00  for exports to other third countries 90-00  of an ash content of 521 to 600 :  for exports to the USSR 60-00  for exports to other third countries 90-00  of an ash content of 601 to 900 :  for exports to the USSR 47-00  for exports to other third countries 77-00  of an ash content of 901 to 1 100 :  for exports to the USSR 47-00  for exports to other third countries 77-00  of an ash content of 1 101 to 1 650 :  for exports to the USSR 27-00  for exports to other third countries 57-00  of an ash content of 1 651 to 1 900 :  for exports to the USSR 27-00  for exports to other third countries 57-00 ex 11.01 B Rye flour :  of an ash content of 0 to 700 60-00  of an ash content of 701 to 1 150 60-00  of an ash content of 1 151 to 1 600 60-00  of an ash content of 1 601 to 2 000 60-00 11.02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 950   of an ash content of 951 to 1 300   of an ash content of 1 301 to 1 500  11.02 A lb) Common wheat groats and meal :  of an ash content of 0 to 520 :  for exports to the USSR 60-00  for exports to other third countries 90-00 N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).